DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 8/24/2022 regarding claim 11 have been fully considered but they are not persuasive.  	Regarding claim 11 Applicant argues that Holinski teaches a nerve decompressing in the chamber and argues similar to claim 1. The examiner notes that claim 1 requires “wherein the chamber has a cross-sectional chamber dimension that is greater than the maximum cross-sectional dimension of the at least a portion of the target nerve”. Claim 11 is different requiring the chamber dimension to be greater than the narrowest region of the channel.  Therefore the nerve would decompress from the “squeeze” applied in the channel. Paragraph [0070] states “shaping the cuff body 10 such that the opening of the entry channel 18 into the nerve passage 16 is narrower than the nerve passage as a whole, providing a neck 20, so that a nerve which is of larger diameter than this neck 20 when the nerve is in an undeformed state will tend to be retained in the nerve passage 16”. Applicant’s arguments as the chamber dimension are greater (to promote retention) than the narrowest (neck) region of the channel. The claim as currently written does not require the cross-sectional chamber dimension to be greater than the maximum cross-sectional dimension of the at least a portion of the target nerve as required in claim 1. 
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 16/185,285; 62/584,203; and 62/584,195, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Regarding claim 18, requires engaging and stimulation of a perineal nerve at a frequency of 10-100Hz. Applicant points to Paragraph [0130] of the present publication. While 62/584,203 does disclose stimulation of pelvic floor muscles (e.g. Claim 3) it does not provide support for stimulation of the perineal nerve at the claimed frequency. Because none of previously mentioned applications provide support for engaging and stimulation of a perineal nerve at a frequency of 10-100Hz; claims 18-20 are given the effective filing date when Application 16/414,16 was filed, 5/16/2019.    
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 requires the method steps of “reducing the cross-sectional dimension of the at least a portion of the target nerve, after applying the electrical stimulation to the target nerve, to move the nerve out of the channel of the implantable neuromodulation device; and moving the target nerve out of the chamber of the neuromodulation device through the channel”. The instant disclosure does not provide support for such steps. The disclosure provides support for reducing the diameter of the nerve to and sliding the nerve through the channel to the chamber, but does not teach reducing the diameter of the nerve after applying the electrical stimulation and moving the nerve out of the chamber through the channel. Instead the instant disclosure describes the chamber receives the nerve and does not teach the claimed channel allows removal of the target nerve after applying the electrical stimulation. Paragraph [0105] discloses stimulating a second nerve in a second device and therefore does not provide support for removal of the nerve.  Therefore, claims 1-10 add new matter.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holinski et al (US Publication 2021/0290949).
Referring to Claim 11, Holinski et al teaches a method to repair a nerve in a human patient to treat a pelvic floor disorder, the method comprising: providing an implantable neuromodulation device having a chamber configured to apply an electrical stimulation (e.g. Paragraph [0064] discloses to provide electrical stimulation to a nerve and/or to detect electrical signals from the nerve); engaging a target nerve with the implantable neuromodulation device by reducing a maximum cross-sectional dimension of at least a portion of the target nerve in a channel of the implantable neuromodulation device (e.g. Paragraph [0066] discloses squeezing the nerve through entry channel 18); moving the target nerve into a chamber of the neuromodulation device, the chamber being fluidly connected to the channel, the target nerve decompressing in the chamber (e.g. Paragraph [0066] discloses after squeezing through the channel 18 the nerve arrives at chamber (nerve passage) 16. Nerve passage 16 is shaped to retain the nerve in a minimally deformed state and Paragraph [0070] discloses nerve passage 16 is narrower than the nerve passage as a whole, providing a neck 20, so that a nerve which is of larger diameter than this neck 20 when the nerve is in an undeformed state will tend to be retained in the nerve passage 16; therefore since the neck region of the channel is narrower the nerve is compressed as it passes through and decompresses once it is in the chamber (nerve passage)); applying stimulation to the target nerve via one or more electrodes positioned within the chamber of the neuromodulation device (e.g. Paragraph [0064] discloses nerve cuff is used to provide electrical stimulation to a nerve and/or to detect electrical signals from the nerve).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-5, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holinski et al (US Publication 2021/0290949) in view of Hoffer et al (US Patent 5,824,027), Fang et al (US Publication 2017/0246453) and Lynch (US Patent 5,038,781).
Referring to Claim 1, Holinski et al teaches a method comprising: providing an implantable neuromodulation device having a chamber configured to apply an electrical stimulation or record nerve activity (e.g. Paragraph [0064] discloses to provide electrical stimulation to a nerve and/or detect electrical signals from the nerve), the chamber having a cross-sectional chamber inner dimension (e.g. Figure 1, nerve passage (chamber) 16); engaging a target nerve with the implantable neuromodulation device by: reducing a maximum cross-sectional dimension of at least a portion of the target nerve to move the target nerve through a channel of the implantable neuromodulation device, wherein the cross-sectional channel inner dimension is less than the cross-sectional chamber inner dimension (e.g. Paragraph [0066] discloses squeezing the nerve through entry channel 18), and moving the target nerve into the chamber of the neuromodulation device, the chamber being fluidly connected to the channel, wherein the chamber has a cross-sectional chamber dimension that is greater than the channel (e.g. Paragraph [0066] discloses squeezing the nerve through entry channel 18 the nerve arrives at chamber (nerve passage) 16. Nerve passage 16 is shaped to retain the nerve in a minimally deformed state and Paragraph [0070] discloses nerve passage 16 is narrower than the nerve passage as a whole, providing a neck 20, so that a nerve which is of larger diameter than the neck 20 when the nerve is in an undeformed state will tend to be retained in the nerve passage 16);  increasing the cross-sectional dimension of the at least a portion of the target nerve in the chamber (e.g. Paragraph [0070] discloses a nerve which is of larger diameter than this neck 20 when the nerve is in an undeformed state will tend to be retained in the nerve passage 16); applying an electrical stimulation to the target nerve, or recording the activity of the target nerve, via one or more electrodes positioned within the chamber of the neuromodulation device (e.g. Paragraph [0064] discloses nerve cuff is used to provide electrical stimulation to a nerve and/or detect electrical signals from the nerve).  However, Holinski et al does not disclose the channel having a cross-sectional channel inner dimension that is 25% to 50% smaller than the maximum cross-sectional dimension; wherein the chamber has a cross-sectional chamber dimension that is greater than the maximum cross-sectional dimension of the at least a portion of the target nerve; reducing the cross-sectional dimension of the at least a portion of the target nerve, after applying the electrical stimulation to the target nerve, to move the nerve out of the channel of the implantable neuromodulation device; moving the target nerve out of the chamber of the neuromodulation device through the channel.
 	 Hoffer et al teaches that it is known to use a nerve cuff with a diameter slightly larger than the diameter of the nerve which the cuff will be applied to as set forth in Column1 lines 26-29 to provide improved retention of the nerve within the chamber as the nerve is allowed to expand larger making it sized even larger than the neck.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Holinski et al, with a nerve cuff with a diameter slightly larger than the diameter of the nerve which the cuff will be applied to as taught by Hoffer et al, since such a modification would provide the predictable results of improved retention of the nerve within the chamber as the nerve is allowed to expand larger making it sized even larger than the neck. 	Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the chamber has a cross-sectional chamber dimension that is greater than the maximum cross-sectional dimension of the at least a portion of the target nerve, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
 	Fang et al teaches that it is known to compress a nerve by up to 50% as set forth in as set forth in Paragraphs [0002], [0020] and [0054] and Figures 11A and 11B to provide a compression to squeeze the nerve into the entry channel based on compression that occurs in daily activities which does not damage the nerve during use (e.g. Paragraph [0057]).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Holinski et al, with nerve compression of up to 50% as taught by Fang et al, since such a modification would provide the predictable results of a compression to squeeze the nerve into the entry channel based on compression that occurs in daily activities which does not damage the nerve during use. 	Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Holinski et al with the channel having a cross-sectional channel inner dimension that is 25% to 50% smaller than the maximum cross-sectional dimension, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
 	Lynch teaches that it is known to remove and replace nerve cuffs without damaging the nerve as set forth in Column 4 lines 27-29 to provide allowing for reusing the same nerve cuff after its initial placement and replaced at a different nerve location or to remove a malfunction nerve cuff and replace it a replacement without damaging the nerve.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Holinski et al, with removing the nerve cuff from the nerve in reverse order to installing it to allow removal of the nerve cuff without damaging the nerve as taught by Lynch, since such a modification would provide the predictable results of allowing for reusing the same nerve cuff after its initial placement and replaced at a different nerve location or to remove a malfunction nerve cuff and replace it a replacement without damaging the nerve.
Referring to Claim 3, Holinski et al in view of Hoffer et al, Fang et al and Lynch teaches the method of claim 1, wherein applying an electrical stimulation initiates a response from the target nerve, wherein the response stimulates, modulates, or blocks the target nerve activity (e.g. Paragraph [0003]).
Referring to Claim 4, Holinski et al in view of Hoffer et al, Fang et al and Lynch teaches the method of claim 1, wherein the channel is an elongated channel defined by at least one wall (e.g. Figure 1, Element 18).

Referring to Claim 5, Holinski et al in view of Hoffer et al, Fang et al and Lynch teaches the method of claim 1, wherein the channel is non-linear (e.g. Figure 1, channel 18 and Paragraph [0007] discloses the channel walls are angled and Figure 5, illustrates channels that are non-linear with teeth 70; and Paragraph [0068] discloses substantially linear meaning there is non-linearity in the channel).

Referring to Claims 9 and 10, Holinski et al in view of Hoffer et al, Fang et al and Lynch teaches the method of claim 1, except wherein reducing a maximum cross- sectional dimension of at least a portion of the target nerve comprises: stretching at least a portion of the target nerve so as to reduce the average diameter of the stretched portion of the target nerve; wherein the average diameter of the stretched portion of the target nerve is between 5% to 50% smaller than the average diameter of the target nerve in an unstretched portion of the target nerve.
 	Fang et al teaches that it is known to compress a nerve by up to 50% as set forth in as set forth in Paragraphs [0002], [0020] and [0054] and Figures 11A and 11B to provide a compression to squeeze the nerve into the entry channel based on compression that occurs in daily activities which does not damage the nerve during use (e.g. Paragraph [0057]).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Holinski et al, with nerve compression of up to 50% as taught by Fang et al, since such a modification would provide the predictable results of a compression to squeeze the nerve into the entry channel based on compression that occurs in daily activities which does not damage the nerve during use.
 	Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Holinski et al with stretching a portion of the target nerve to be between 5% to 50% smaller than the average diameter of the target nerve in an unstretched portion of the target nerve, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).

Claim(s) 2 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holinski et al (US Publication 2021/0290949) in view of Hoffer et al (US Patent 5,824,027), Fang et al (US Publication 2017/0246453) and Lynch (US Patent 5,038,781) as applied to claim 1 above, and further in view of Wei et al (US Publication 2012/0197356).

Referring to Claim 2, Holinski et al in view of Hoffer et al, Fang et al and Lynch teaches the method of claim 1, except wherein the target nerve comprises one of iliococcygeus nerve, pubococcygeus nerve, coccygeus nerve, puborectalis nerve, bulbospongiosus, ischiocavernosus nerve, clitoral nerve, dorsal nerve, branch nerves of the pudendal nerve, branch nerves of the levator ani nerve, branch nerves of the coccygeal plexus, and/or branch nerves of the sacral plexus. 	Wei et al teaches that it is known to use applying electrical to the clitoral nerve as set forth in Paragraph [0032] and [0135] to provide closure of a urinary sphincter to treat urinary incontinence.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Holinski et al, with applying electrical to the clitoral nerve as taught by Wei et al, since such a modification would provide the predictable results of closure of a urinary sphincter to treat urinary incontinence.
Referring to Claim 6, Holinski et al in view of Hoffer et al, Fang et al and Lynch teaches the method of claim 1, except wherein the applied electrical stimulation comprises applying an electrical stimulation having a voltage between 0.1 and 1 V.
 	Wei et al teaches that it is known to use applying electrical signals a voltage between about 0.1-1 V as set forth in Paragraph [0084] to provide sufficient electrical stimulation to treat urinary incontinence.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Holinski et al, with applying electrical signals with an amplitude between about a voltage between about 0.1-1 V as taught by Wei et al, since such a modification would provide the predictable results of sufficient electrical stimulation to treat urinary incontinence.

Referring to Claim 7, Holinski et al in view of Hoffer et al, Fang et al and Lynch teaches the method of claim 1, except wherein the applied electrical stimulation has one of a square monopolar, cathodic, or bipolar balanced shape.
 	Wei et al teaches that it is known to use applying cathodic electrical as set forth in Paragraph [0077] to provide sufficient electrical stimulation to treat urinary incontinence.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Holinski et al, with applying cathodic electrical as taught by Wei et al, since such a modification would provide the predictable results of sufficient electrical stimulation to treat urinary incontinence.

Referring to Claim 8, Holinski et al in view of Hoffer et al, Fang et al and Lynch teaches the method of clam 1, except wherein the applied electrical stimulation comprises an electrical pulse having a duration of between 0.1 ms and 10 ms.
 	Wei et al teaches that it is known to use applying electrical stimulation comprises an electrical pulse having a duration of between about 0.1-10 ms as set forth in Paragraph [0085] to provide sufficient electrical stimulation to treat urinary incontinence.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Holinski et al, with applying electrical stimulation comprises an electrical pulse having a duration of between about 0.1-10 ms as taught by Wei et al, since such a modification would provide the predictable results of sufficient electrical stimulation to treat urinary incontinence.

Claims 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holinski et al (US Publication 20210290949) in view of Wei et al (US Publication 2012/0197356).
Referring to Claims 12 and 14-17, Holinski et al teaches the method of claim 11, except wherein the pelvic floor disorder comprises at least one of urinary incontinence, overactive bladder, fecal incontinence, pelvic floor dysfunction, rectal prolapse, defecatory disorders, pelvic organ prolapse and sexual dysfunction; wherein the electrical stimulation comprises applying an electrical stimulation at a frequency between 1 Hz and 100 Hz wherein the electrical stimulation comprises applying an electrical stimulation having an amplitude between 0.5 mAmps and 20 mAmps; wherein the electrical stimulation comprises applying an electrical stimulation having a voltage between 0.5 mV to 30 mV;  wherein the electrical stimulation comprises applying an electrical stimulation having a pulse duration between 0.2 ms and 10ms. 	Wei et al teaches that it is known to use applying a sustained electrical stimulation comprising a frequency of 4-100Hz and as set forth in Paragraph [0058], an amplitude between about 0.5-20 mAmps and a voltage between about 0.5-30 mV as set forth in Paragraph [0084], and a duration of between about 0.2-10 ms as set forth in Paragraph [0085]  to treat urinary or fecal (Paragraph [0022]) to provide sufficient electrical stimulation to treat urinary incontinence which improves patient quality of life.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Holinski et al et al, with applying a sustained electrical stimulation comprising a frequency of 4-100Hz, an amplitude between about 0.5-20 mAmps, a voltage between about 0.5-30 mV, and a duration of between about 0.2-10 ms as taught by Wei et al, since such a modification would provide the predictable results of sufficient electrical stimulation to treat urinary incontinence which improves patient quality of life.
Referring to Claim 13, Holinski et al teaches the method of claim 11, except wherein the target nerve comprises one of iliococcygeus nerve, pubococcygeusnerve, coccygeus nerve, puborectalis nerve, bulbospongiosus, ischiocavernosus nerve, clitoral nerve, dorsal nerve, branch nerves of the pudendal nerve, branch nerves of the levator ani nerve, branch nerves of the coccygeal plexus, and/or branch nerves of the sacral plexus.
 	Wei et al teaches that it is known to use applying electrical to the clitoral nerve as set forth in Paragraph [0032] and [0135] to provide closure of a urinary sphincter to treat urinary incontinence.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Holinski et al, with applying electrical to the clitoral nerve as taught by Wei et al, since such a modification would provide the predictable results of closure of a urinary sphincter to treat urinary incontinence.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holinski et al (US Publication 20210290949) in view of Su (US Publication 2012/0197336).
Referring to Claims 18-20, Holinski et al teaches a method of electrical stimulation of a target nerve, the method comprising: providing an implantable neuromodulation device having a chamber configured to apply an electrical stimulation (e.g. Figure 1, nerve passage (chamber) 16 and Paragraph [0064]); engaging a nerve with the implantable neuromodulation device by reducing a maximum cross-sectional dimension of at least a portion of the nerve in a channel of the implantable neuromodulation device, and moving the nerve into the chamber of the neuromodulation device, the chamber being fluidly connected to the channel, the nerve being decompressed in the chamber (e.g. Paragraphs [0066] and [0070] and Figure 1, channel 18); applying stimulation to the target nerve via one or more electrodes positioned within the chamber of the neuromodulation device (e.g. Paragraph [0064] discloses nerve cuff is used to provide electrical stimulation to a nerve and/or to detect electrical signals from the nerve).  However, Holinski et al does not disclose applying an electrical stimulation having a frequency of between 10 Hz to 100 Hz to the perineal nerve; an amplitude between 0.5 to 20 mAmps; and a voltage of between 0.1 V and 7.0V.
 	Su teaches that it is known to use perineal nerve stimulation with a frequency between 1 Hz and 100 Hz, a voltage of between 1 volt and 10 volts, and an amplitude of .5 mA to 20 mA (mAmps) as set forth in Paragraphs [0070-0071] to provide relaxing bladder e.g., to reduce a frequency of contractions of bladder, to promote bladder contraction, or to increase or decrease sphincter pressure (e.g. Paragraph [0070]).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Holinski et al, with perineal nerve stimulation with a frequency between 1 Hz and 100 Hz, a voltage of between 1 volt and 10 volts, and an amplitude of .5 mA to 20 mA (mAmps) as taught by Su, since such a modification would provide the predictable results of relaxing bladder e.g., to reduce a frequency of contractions of bladder, to promote bladder contraction, or to increase or decrease sphincter pressure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Levicky whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792